COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
Cause number:            01-14-00945-CR
Style:                   Zachary Hill v. The State of Texas
Date motion filed*:      November 4, 2015
Type of motion:          Fourth Motion for Extension of Time to File Appellant’s Brief
Party filing motion:     Appellant
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                July 30, 2015
       Number of extensions granted:          3        Current Due Date: October 30, 2015
       Date Requested:                   November 30, 2015

Ordered that motion is:
       Granted
             If document is to be filed, document due: November 30, 2015.
                   No further extensions of time will be granted.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       On October 5, 2015, the Clerk of this Court granted appellant’s third extension, but
       warned counsel that no further extensions would be granted. Because appellant’s
       counsel states that her public defender’s office has recently lost an appellate attorney,
       causing unanticipated scheduling difficulties for everyone else, her fourth extension is
       granted, but counsel is warned that no further extensions will be granted. See TEX.
       R. APP. P. 10.5(b)(1)(C), 38.6(d). Accordingly, if appellant’s brief is not filed by
       November 30, 2015, the Court will abate this case for a late-brief hearing. See id.
       38.8(b)(2).

Judge’s signature: /s/ Laura Carter Higley
                   

Date: November 10, 2015

November 7, 2008 Revision